Title: From George Washington to Thomas Johnson, 6 March 1795
From: Washington, George
To: Johnson, Thomas


        
          Dear Sir
          Philadelphia March 6th 1795.
        
        About the 20th of last month I received a letter from you dated at George Town the 12th of Jany—but which, I presume, ought to have been dated the 12th of February.
        It came to hand at a time when the Session of Congress was drawing to a close, and of course when the business of it pressed upon me. I therefore laid it aside to be acknowledged by Mr Potts, but missing that opportunity, I was about to do it by Post, when your other favor of the 28th Ult. came to hand.
        It is with great regret I found by both, that a difference had arisen between the Commissioners & yourself; of the precise nature of which I have only a general knowledge. No opinion of mine, on the nature of it, has yet been given; nor, if it respects property, or the construction of a contract, may there be propriety in my doing it. Sincerely do I wish, however, that this dispute had not arisen; & as sincerely that it could be amicably adjusted upon principles of strict justice.
        To say precisely when I shall be in the federal City, on my way to Mount Vernon (for a very short stay) is more than I am able, but it is more likely to happen between the 10th & 15th of April than at any other time I could name at present.
        
        Mr Carroll has intimated his intention of relinquishing his present Post. To fill it with a well qualified character, in its various relations & duties, is of high importance to the welfare of the City. But where is this character to be found? Doctr Stuart has named one, who in his opinion, would answer well; but I stand committed to none, nor for none, nor shall I, before I visit the city (if this shall happen in the time that is expected). If any person, or persons should have come within your view, I should be grateful for their names; and the sooner I receive them the better, that I may have a little time for reflexion & comparison altho’ the subject may be more fully dilated upon when (from what you have written) I may hope, and shall expect, to meet you in George Town—at which time many other matters respecting the federal city may be travelled over. That both of us wish it well, there can be no doubt; and that justice will be rendered to your exertions to bring it to what it now is, and for your future endeavors to promote its growth, & to raise it into importance, I have as little hesitation in declaring. With very great esteem & regard, I am Dear Sir Your Obedt & Affecte Servt
        
          Go: Washington
        
        
          P.S. If any occurrance, unforeseen at present, should retard my visit to Mount Vernon—or if it should happen sooner than the 10th of April, I will advise you thereof by the Post. for, business aside, I shall always have pleasure in meeting you
        
      